UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6605



TYRONE MORTON,

                                              Plaintiff - Appellant,

          versus


SERGEANT   FIELDS,  Aiken  County  Detention
Center; EDDIE SMITH, Officer at Aiken County
Detention Center; OFFICER HALL, Aiken County
Detention Center,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(CA-04-1185-2-RBH)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Morton, Appellant Pro Se.      William Henry Davidson, II,
Barton Jon Vincent, DAVIDSON, MORRISON & LINDEMANN, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tyrone Morton appeals the district court’s order adopting

the recommendation of the magistrate judge and dismissing his

action under 42 U.S.C. § 1983 (2000).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    See Morton v. Fields, No.

CA-04-1185-2-RBH (D.S.C. Mar. 29, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -